

Exhibit 10.48
Fifth Amendment
To
DOV Pharmaceutical, Inc.
2000 Stock Option and Grant Plan
As Amended and Restated as of March 28, 2002 and
Amended May 30, 2003, May 24, 2004, May 23, 2005 and May 22, 2006
 
The DOV Pharmaceutical, Inc. 2000 Stock Option and Grant Plan, as amended and
restated as of March 28, 2002 and as further amended May 30, 2003, May 24, 2004,
May 23, 2005 and May 22, 2006 (the “2000 plan”) is hereby amended as follows:


1. Section 3(c) of the 2000 plan shall be deleted in its entirety and replaced
with the following:


Mergers and Other Sale Events. In the case of and subject to the consummation of
(i) the dissolution or liquidation of the Company, (ii) the sale of all or
substantially all the assets of the Company to an unrelated person or entity,
(iii) a merger, reorganization or consolidation in which the outstanding shares
of Stock are converted into or exchanged for a different kind of securities of
the successor entity such that the holders of the Company’s outstanding voting
power immediately prior to such transaction do not own a majority of the
outstanding voting power of the successor entity immediately upon completion of
such transaction, (iv) the sale of all the Stock of the Company to an unrelated
person or entity, or (v) any other transaction in which the owners of the
Company’s outstanding voting power prior to such transaction do not own at least
a majority of the outstanding voting power of the successor entity immediately
upon completion of the transaction (in each case, a “Sale Event”), all Options
and Stock Appreciation Rights that are not exercisable immediately prior to the
effective time of the Sale Event shall become fully exercisable as of the
effective time of the Sale Event and all other Awards shall become fully vested
and nonforfeitable as of the effective time of the Sale Event, except as the
Committee may otherwise specify with respect to particular Awards in the
relevant Award documentation, and Awards with conditions and restrictions
relating to the attainment of performance goals may become vested and
nonforfeitable in connection with a Sale Event in the Committee’s discretion. 
Upon the effective time of the Sale Event, the Plan and all outstanding Awards
granted hereunder shall terminate, unless provision is made in connection with
the Sale Event in the sole discretion of the parties thereto for the assumption
or continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree (after
taking into account any acceleration hereunder).  In the event of such
termination, each grantee shall be permitted, within a specified period of time
prior to the consummation of the Sale Event as determined by the Committee, to
exercise all outstanding Options and Stock Appreciation Rights held by such
grantee, including those that will become exercisable upon the consummation of
the Sale Event; provided, however, that the exercise of Options and Stock
Appreciation Rights not exercisable prior to the Sale Event shall be subject to
the consummation of the Sale Event.


Notwithstanding anything to the contrary in this Section 3(c), in the event of a
Sale Event pursuant to which holders of the Stock of the Company will receive
upon consummation thereof a cash payment for each share surrendered in the Sale
Event, the Company shall have the right, but not the obligation, to make or
provide for a cash payment to the grantees holding Options and Stock
Appreciation Rights, in exchange for the cancellation thereof, in an amount
equal to the difference between (A) the value as determined by the Committee of
the consideration payable per share of Stock pursuant to the Sale Event (the
“Sale Price”) times the number of shares of Stock subject to outstanding Options
and Stock Appreciation Rights (to the extent then exercisable at prices not in
excess of the Sale Price) and (B) the aggregate exercise price of all such
outstanding Options and Stock Appreciation Rights.
 
 
 

--------------------------------------------------------------------------------

 


2.  Except as otherwise expressly modified herein, the 2000 plan is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects.


APPROVED AND ADOPTED BY THE BOARD OF DIRECTORS OF
DOV PHARMACEUTICAL, INC.:


By: /s/ Arnold S. Lippa                                            
Name: Arnold S. Lippa, Ph.D.
Title: Chairman of the Board of Directors


Date: May 30, 2006
 
 
 
 

--------------------------------------------------------------------------------

 

